Citation Nr: 1744084	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a respiratory disability, to include asthma.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection a left shoulder disability.

5.  Entitlement to service connection for a respiratory disability, to include asthma.

6.  Entitlement to service connection for obstructive sleep apnea.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1994 to January 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans' Law Judge at a November 2016 videoconference hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a respiratory disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2005 RO decision denied entitlement to service connection for a left shoulder disability and a lung disability, an August 2006 RO decision denied entitlement to service connection for sleep apnea, as well as a request to reopen a claim for a lung disability, and an October 2008 RO decision denied a request to reopen a claim for a left shoulder disability; the Veteran did not appeal or submit new and material evidence within one year of these decisions. 

2.  Evidence received since the May 2005, August 2006, and October 2008 RO decisions is new and material, and the Veteran's claims for entitlement to service connection for a left shoulder disability, a respiratory disability, and sleep apnea are reopened.

3.  The Veteran's left shoulder disability was incurred in service.


CONCLUSIONS OF LAW

1.  The May 2005 RO decision that denied entitlement to service connection for a left shoulder disability and a lung disability, the August 2006 RO decision that denied entitlement to service connection for sleep apnea, as well as a request to reopen a claim for a lung disability, and the October 2008 RO decision that denied a request to reopen a claim for a left shoulder disability are final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the May 2005, August 2006, and October 2008 RO decisions, and the Veteran's claims for entitlement to service connection for a left shoulder disability, a respiratory disability, and sleep apnea are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A May 2005 RO decision denied entitlement to service connection for a left shoulder disability and a lung disability, an August 2006 RO decision denied entitlement to service connection for sleep apnea, as well as a request to reopen a claim for a lung disability, and an October 2008 RO decision denied a request to reopen a claim for a left shoulder disability.  The Veteran did not perfect an appeal of these decisions.  In February 2012, the Veteran again attempted to reopen his previously denied claims, which the RO denied in a September 2012 rating decision, finding that the Veteran had not submitted new and material evidence.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Since October 2008, the Veteran has offered testimony concerning the etiology of all of his claimed conditions at a videoconference hearing, and has submitted statements from fellow service member who have corroborated his description of the accident that caused his shoulder injury, as well as his service in Southwest Asia.  This additional evidence is both new and material.  Accordingly, the Veteran's previously denied claims for entitlement to service connection for a left shoulder disability, a lung disability, and sleep apnea are reopened and will be addressed below.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for a left shoulder disability.  The Veteran has credibly testified that he injured his shoulder after being thrown from a vehicle during a training exercise in October or November of 1995 and that his shoulder never returned to normal after this injury.  While there are no available service treatment records documenting this injury, it is not clear from the record that all of the Veteran's service treatment records have been located.  In support of his claim, the Veteran has submitted statements from two fellow service members, E.S. and K.K., who both corroborated that the accident the Veteran's described took place and that they witnessed its occurrence.  E.S. reported that he observed the Veteran hit the ground head first after being ejected from a truck and eventually come to rest on his back.  Both service members remember the Veteran being assigned to light duty during the remainder of their deployment due to his injury.  

In September 2008, the Veteran's treating physician, Dr. V.H., noted that the Veteran currently has a current left shoulder disability characterized by a partial thickness tear of the undersurface distal infraspinatus tendon, mild degeneration of the glenohumeral joint, a labral tear associated with osteochondral lesions on the posterior and inferior labrum, chondromalacia and osteochondral lesions on the glenoid rim, and minimal subchondral edema of the humeral head.  She explained that these are more advanced problems than she would expect to see in an individual of the Veteran's age, and concluded that it is as likely as not that his current left shoulder problems are related to his service related shoulder injury.

Based on the above, the Board finds that there is competent and credible evidence of an in-service injury to the left shoulder, as well as medical evidence of a current left shoulder disability and a relationship between that disability and the Veteran's in-service injury.  Accordingly, entitlement to service connection for a left shoulder disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is either granting in full the benefits sought on appeal or remanding the matter for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  





ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for a left shoulder disability, a respiratory disability, and obstructive sleep apnea are reopened.

Service connection for a left shoulder disability is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for a respiratory condition, to include asthma, and obstructive sleep apnea.

As an initial matter, it does not appear that the RO has conducted an exhaustive search for the Veteran's service treatment records and service personnel records.  The Veteran has reported that he was treated on multiple occasions at a Battle Aide Station (BAS) that was part of his unit- Weapons Company 2nd Battalion, 1st Marines at Camp Pendleton.  The RO has never directly contacted this unit to see if they retain treatment records that have not been associated with the rest of the Veteran's service treatment records.  On remand, the RO is asked determine whether any of the Veteran's service treatment records were retained by his assigned unit.

The RO should also ensure that they have requested records from all possible locations where the Veteran's service treatment records and service personnel records might be, including, but not limited to, the National Personnel Records Center, the Records Management Center, the Marine Corp Personnel Management Support Branch, and the Marine Corp Mobilization Command.  The RO should fully document their attempts to obtain these records, and if they are unavailable, a formal finding of such should be associated with the Veteran's claims folder.  

Once this is done, the Veteran should be scheduled for a VA examination of his respiratory disability or disabilities.  The examiner is asked to opine whether it is at least as likely as not the Veteran's reported in-service symptoms, including headaches, runny nose, coughing and difficulty breathing, are at least as likely as not evidence that current conditions such as asthma and chronic sinusitis were incurred in service.  

Additionally, because the Veteran has suggested that service connection for obstructive sleep apnea should be granted secondary to his respiratory conditions, the examiner is also asked to opine whether it is at least as likely as not the Veteran's obstructive sleep apnea was caused or aggravated by his respiratory conditions.

Accordingly, the case is REMANDED for the following action:

1. The RO is asked determine whether any of the Veteran's service treatment records were retained by his assigned unit- Weapons Company 2nd Battalion, 1st Marines at Camp Pendleton.  The RO should also ensure that they have requested records from all possible locations where the Veteran's service treatment records and service personnel records might be, including, but not limited to, the National Personnel Records Center, the Records Management Center, the Marine Corp Personnel Management Support Branch, and the Marine Corp Mobilization Command.  The RO should fully document their attempts to obtain these records, and if they are unavailable, a formal finding of such should be associated with the Veteran's claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his respiratory disabilities.  The examiner should identify any disabilities the Veteran currently suffers from and note any functional impairment caused by these conditions, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For any identified respiratory condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's respiratory conditions (a) caused or (b) aggravated his obstructive sleep apnea.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including his descriptions of symptoms he experienced during his active service and of the circumstances of his service, to include exposure to dust, smoke, and other potential irritants.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


